DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 25 May 2021 has been entered.  

Improper Amendment in Reissue
	The application filed 25 May 2021 proposes to amend the specification and the claims but does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  See MPEP 1453.  In particular: 
For the claims, in reissue changes to the claims are made vis-à-vis the claims as issued. MPEP 1453(IV).  Since claims 2-5 are new in this reissue and not published in the patent as issued, all language in these claims should remain underlined throughout prosecution.  The underline, however, should be single underline (e.g., example) and not double underline (e.g., example) as used on page 6 of the amendment for a portion of claim 4 and all of claim 5.  Further, brackets should not be used.  The “deleted” language should simply be deleted and the new language added.  

Specification
The amendment to the abstract filed submitted 21 May 2021 is objected to.  The change of the word “swing” to --pivot-- and deletion of the word “further” is considered new matter because of their possible change of scope of the statement of “[t]he utility is further augmented by an optional ancillary member.”  
For continuity, the amendment filed 24 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The language added at col. 5, line 13, of the specification (FIG. 15A is front view illustration of a . . . sans the ancillary member.) is new matter.  The patent as issued did not disclose, or show, drawings without the ancillary member nor discuss an embodiment without an ancillary member.  Further, no generic embodiment was discussed.  To add this language now constitutes new matter.  
The language added at the paragraph beginning col. 2, line 66, includes new matter.  In particular, the added language of “optional ancillary” is considered new matter.  Although this specific, added language is used once in the abstract of the patent as published, this added language is not used throughout the rest of specification.  With the drawings not showing an example of the ancillary member being optional, the addition of “optional ancillary” here is new matter. 
The language added to the new paragraph beginning col. 3, line 4, includes new matter.  In particular, the added language of “optional ancillary” is considered new matter.  Although this specific, added language is used once in the abstract of the patent as published, this added optional ancillary” here is new matter.  “Ancillary member” is not considered new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
For continuity, drawings were received on 24 September 2020.  These drawings are found unacceptable and not entered.  The patent as issued did not disclose, or show, drawings without the ancillary member.  To add the drawings now constitutes new matter.  

ADS
	The ADS submitted 21 May 2021 is proper except that the application number should be added on the right top of each page in the space provided.  This number should be single underlined (e.g., 16/350,295) so as to conform with MPEP 601.05(a)(II).  A new ADS should be submitted with the application number added.  

Original Patent 
The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides 
(A)  the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and
(B)  nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application.
The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

The Fed. Cir. addressed the “original patent” requirement in Antares Pharma, Inc. v. Medac Pharma Inc., 112 USPQ2d 1865 (Fed. Cir. 2014).  The court stated that “a reissue claim is for the ‘same invention’ if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.” Antares, 112 USPQ2d at 1868 (citing U.S. Supreme Court’s decision in U.S. Industrial Chemicals).  Further, the court stated “‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 112 USPQ2d at 1871 (citing U.S. Supreme Court’s decision in U.S. Industrial Chemicals) (citation omitted).  Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.
Recently, the Fed. Cir. stated: 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[I]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus Chems, 315 US at 676 (emphasis in Flow Valve).  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362.  
 926 F.3d 1346, 1351 (Fed. Cir. 2019).    

The claims of this reissue application, as submitted, do not meet the “original patent” clause because they are not described in the original patent specification and enabled by the original patent specification such that 35 USC 112, 1st paragraph is satisfied (rejection provided below).  
Here, new claim 4 lacks an “ancillary member for simultaneously pivoting” the baskets.  Patented claim 1 included this limitation.  More importantly, the figures show both embodiments with the “ancillary member” (64 of Fig. 1B; 70 of Fig. 2A).  It appears the issued patent’s specification does not disclose a pivoting basket system or array, without an “ancillary member.”  That is, a pivoting basket system, or array, without an “ancillary member” is neither disclosed as a separate embodiment, or invention, nor disclosed as if it were intended to be covered by the patent.   
Claim 4 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.   

New Matter in Reissue
The following is a quotation of 35 U.S.C. 251: 
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. (emphasis added) 

New claim 4 lacks an “ancillary member for simultaneously pivoting” the baskets.  Patented claim 1 included this limitation.  More importantly, the figures show both embodiments with the “ancillary member” (64 of Fig. 1B; 70 of Fig. 2A).  It appears the issued patent’s specification does not disclose a pivoting basket system, or array, without an “ancillary member.”  That is, a pivoting basket system, or array, without an “ancillary member” is not disclosed in the issued patent.  Thus, a pivoting basket system, or array, without an “ancillary member” was added into this application for reissue.  
Claim 4 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 2013/0298462).
As to claim 4, Moran (US 2013/0298462) discloses a method for using gravity to rotate hanging baskets for closing (Figs. 26 & 27; capable of this function) comprising:
a plurality of vertically mounted baskets (30 of Fig. 26) each suspended on a discrete pivoting axis (50), 
pivotally connecting (through 84 or 10 of Figs. 26, 27) said hanging basket to said discrete pivoting axis (connection shown in Fig. 27), allowing each hanging basket to freely pivot at the pivoting axis (capable of this function), 
thereby each of said hanging baskets having a mass/weight hanging substantially below the discrete pivoting axis (inherent), bestows each with a low center of gravity (inherent), 
whereby gravity acting upon said hanging baskets with a low center of gravity automatically moves each basket to a neutral or closed orientation (capable of this function).  
The pivoting hanging basket assemblage of Moran is capable of performing the method steps of claim 5.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
	In claim 4, the limitations of “bestows each with a low center of gravity” of line 7 of text is ambiguous because it appears to be an improper tense.  Possibly it should be --bestowing each with a low center of gravity--.  
	In claim 5, the preamble is “The Hanging Baskets of Clam 4” which is ambiguous because claim 4 is a method claim.  Possibly the preamble of claim 5 should be --The method of claim 5, wherein the hanging baskets have an ancillary member . . .”--.  


Claims Free of the Prior Art 
	Claims 2 and 3 are allowed over the art of record (contingent upon withdrawal of the 112 rejection of claim 3).  The prior art does not disclose or suggest in a pivoting basket assemblage vertically mounted baskets with an ancillary member for simultaneously opening the baskets in combination with the other limitations of claim 2.  
	For the closest art, Kotlowski (US 5,197,613) and Moran (2013/0298462) disclose hanging baskets that are vertically mounted but lack an ancillary member.  Shi (CN 2474004) discloses an assemblage of bins, or drawers, with a support framework, pivot connectors, and ancillary member; the bins moving with the assistance of gravity from open to closed.  However, Shi does not fairly disclose a plurality of hanging baskets.  



Examiner’s Response to the Amendment received 21 May 2021
	In the amendment received 21 May 2021 Applicant argues the following: 
	1.  The drawings are not new matter because MPRP 2163.06 states that “information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.”  Here, the abstract states that “[t]he utility is further augmented by an optional ancillary member.”  Thus, the original patent supports an embodiment of a pivoting hanging basket assemblage without a ancillary member.  Amend. at 13.  
	2.  For the original patent rejection, MPEP 1412.01 (in the first paragraph) states that “[t]he proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is ‘an essentially factual inquiry confined to the objective intent manifested by the original patent’” (In re Amos quoting Rowand; emphasis omitted).  Further, “‘intent to claim has little to do with ‘intent’ per se, but rather is analogous to the requirement of § 112, first paragraph, that the specification contain ‘a written description of the invention, and of the manner and process of making and using it.’” (quoting Rowand).  The original patent supports the assemblage without ancillary member because of the language in the abstract. Amend. at 14-16.   

	3.  For the 112 new matter rejections, a person of ordinary skill would recognize the language in the abstract that the without the ancillary member the basket’s center of gravity causes the baskets to pivot close and the ancillary member merely influences the center of gravity by adding torque. Amend. at 17-18.  
	Further, as to the examiner’s statements in the advisory action of 22 February 2021 that the “ancillary member” may be essential, the “ancillary member” “merely assists by influencing the center of gravity.”  It adds torque. Amend. at 18-19. 

	As to argument (1), although MPEP 2163.06 states that “information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter,” the language in the abstract of “[t]he utility is further augmented by an optional ancillary member,” by itself, is not considered enough support to add two new drawings showing the hanging basket assemblage without an ancillary member.  Examiners note that MPEP 608.04(a) states that “[m]atter not in the original specification, claims, or drawings that is added after the application filing is usually new matter.”  Here, the two new drawings were not in the application or patent as issued.  
	As to argument (2), MPEP 1412.01 states that “[t]o satisfy the original patent requirement where a new invention is sought by reissue ‘. . . the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.’” (citing Antares).  This section further goes on to state that examiners should review the reissue application to 
	Use of the adjective “ancillary” with member throughout the specification does not save the claim.  The limitation of “ancillary member” is considered to be a member with the function of actuating simultaneous rotation of the hanging baskets.  
	As to argument (3), although any single basket can be tilted by itself by hand, the ancillary member is required to open all baskets simultaneously.  


Remarks
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached Monday – Friday from 8:00 to 4:00, or Thursday mornings.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993